Citation Nr: 1425870	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-30 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastric reflux, to include as due to herbicide exposure.  

2.  Entitlement to an initial compensable evaluation for scarring of the right tympanic membrane.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1956 to August 1977.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from an August 2006 decision by the RO which, in part, denied service connection for acid reflux, and an April 2008 decision which, in part, granted service connection for scarring of the right tympanic membrane and assigned a noncompensable evaluation; effective from August 9, 2007, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  A videoconference hearing before the undersigned was held in July 2011.  The Board remanded the issues currently on appeal for additional development in December 2011.  

In August 2013, the Board denied service connection for gastric reflux and a compensable evaluation for scarring of the right tympanic membrane.  The Veteran appealed the issue of service connection for gastric reflux to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2014 Joint Motion for Remand (JMR), the Court vacated the August 2013 Board decision with respect to gastric reflux, and remanded the matter for compliance with the terms of the JMR.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's August 2013 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of service connection for gastric reflux is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In light of the settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, the August 1, 2013 Board decision that denied, in part, an initial compensable evaluation for scarring of the right tympanic membrane is vacated.  

2.  The Veteran's scarring of the right tympanic membrane is most appropriately rated under Diagnostic Code 6211, for which only a noncompensable evaluation may be assigned.  


CONCLUSIONS OF LAW

1.  The August 1, 2013 Board decision that denied, in part, an initial compensable evaluation for scarring of the right tympanic membrane is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  

2.  The criteria for an initial compensable evaluation for scarring of the right tympanic membrane are not met.  38 U.S.C.A. §§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.87, Diagnostic Code 6211 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  

Regarding the claim for an initial compensable evaluation for scarring of the right tympanic membrane, in a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, VA proposed a plan to remedy any harm to "potential affected" appellants, that may have been caused by the Board's failure to apply the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103.  The "potentially affected" appellants include all claimants who received a hearing before the Board, and a final Board decision at any time from August 23, 2011, through June 18, 2012, in which the Board cited to the 2011 Rule, Bryant, or 38 C.F.R. § 3.103.  

In this case, the August 2013 Board decision of the Veteran's claim for a compensable evaluation for scarring of the right tympanic membrane cited to Bryant, in its discussion of the hearing officer's duty to explain the issues on appeal and to suggest the submission of evidence that may have been overlooked.  In September 2013, the Veteran notified the Board that he wished to have his August 2013 Board decision vacated and a new decision issued, but did not wish to have another hearing.  

Accordingly, the August 1, 2013 Board decision that denied, in part, an initial compensable evaluation for scarring of the right tympanic membrane is vacated.  




VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the issue addressed in this decision, the Veteran is challenging the initial rating assigned following the grant of service connection for scarring of the right tympanic membrane, claimed as otitis.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, after the August 2007 RO letter was sent to the Veteran, no additional notice under this law is necessary.  That notwithstanding, the Veteran was apprised of the rating criteria for perforation of the tympanic membrane in the statement of the case promulgated in September 2009.  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development with respect to the right ear disability has been accomplished and that appellate review of this issue may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file and/or the Veteran's Virtual VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and testified at a videoconference hearing before the undersigned in July 2011.  The Board finds that the VA ear examinations were comprehensive in scope, included a discussion of the Veteran's medical history and current findings, and are adequate to render a fair and impartial determination on the merits of the issue addressed in this decision because the examinations were made in conjunction with VA's rating criteria.  

Furthermore, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

As noted above, the Veteran testified at a hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the undersigned fully identified the issues on appeal, indicated the evidence necessary to substantiate the claims, and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  

Further, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the issue addressed in this decision based on the current record.  

Finally, the case has been subject to a prior Board remand.  The AMC obtained additional private and VA treatment records an adequate VA medical examination.  As such, the Board finds that with respect to the issue addressed in this decision, there has been substantial compliance with the Board's remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

When, as here, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Right Ear Scarring

In this case, as there is not a diagnostic code for scarring of the tympanic membrane, the Veteran's noncompensable disability rating was assigned under 38 C.F.R. § 4.87, Diagnostic Code 6211, for perforation of the tympanic membrane.  Under this code, only a noncompensable rating is available.  Accordingly, the Veteran may only receive a higher rating under a different diagnostic code for diseases of the ear.  

However, a review of the evidence does not show any other diagnostic code that might be the basis for a compensable rating.  38 C.F.R. § 4.87, Diagnostic Codes 6200-6210 (2013).  

In March 2008, the Veteran underwent a VA examination where the examiner noted that the Veteran had heavy scars of the tympanic membrane with no perforation or retraction.  

At an October 2009 VA audiological examination, the Veteran reported occasional dizzy spells in which he felt unsteady and light-headed, but denied nausea or vomiting.  He also denied ear infections.  

At a January 2012 VA examination, the examiner noted that there was no current visible scarring of the right tympanic membrane, and stated that the Veteran's history of right tympanic membrane scarring with history of otitis media was considered resolved.  

Additionally, the examiner found no evidence of chronic suppurative otitis media, mastoiditis, cholesteatoma, chronic nonsuppurative otitis media with effusion, otosclerosis, peripheral vestibular disorders, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, or chronic otitis externa.  

Therefore, the diagnostic codes pertaining to the above disabilities cannot be applied, and the Veteran's history of a scarring of the right tympanic membrane must continue to be rated as noncompensable under Diagnostic Code 6211.  Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Though the Veteran reported occasional dizzy spells in October 2009 the clinic records do not demonstrate that such symptoms are attributable to the right tympanic membrane scarring.  Notably, the VA examiner in January 2012 found no evidence of a vestibular disorder.  To the extent that the right tympanic membrane affects hearing or tinnitus, the Veteran is service-connected for these disorders which have been separately rated under the appropriate diagnostic codes.  

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his scarring of the right tympanic membrane.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptomatology relating to his scarring of the right tympanic membrane because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his scarring of the right tympanic membrane.  Accordingly, entitlement to a compensable rating for the Veteran's service-connected scarring of the right tympanic membrane must be denied.  In so finding, the Board adds that there is no evidence that this disability has exceeded the current rating assigned at any time during the period on appeal.  Therefore, there is no basis for any staged rating.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

Here, the Board finds that the Veteran's scarring of the right tympanic membrane is fully addressed by the rating criteria under which such disability is rated.  Specifically, the Veteran's noncompensable rating is commensurate with his disability, which is essentially asymptomatic.  Therefore, there are no additional symptoms of the Veteran's scarring of the right tympanic membrane that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not alleged that his scarring of the right tympanic membrane renders him unemployable nor does the evidence of record suggest such a possibility.  Therefore, the issue of a TDIU has not been reasonably raised and no further consideration of such is necessary.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009).  

In sum, the Board has determined that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for scarring of the right tympanic membrane.  Since the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).  


ORDER

The August 1, 2013 Board decision that denied, in part, an initial compensable evaluation for scarring of the right tympanic membrane is vacated.  

An increased evaluation for scarring of the right tympanic membrane is denied.  


REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the JMR with respect to the claim for gastric reflux.  In the JMR, the parties agreed that while gastric reflux is not a presumptive disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the Board did not discuss whether the Veteran's gastric reflux was, nonetheless, caused by or related to his conceded herbicide exposure under the holding in Combee v. Brown, 34 F.3d 1039 (1994).  The parties also agreed that the January 2012 VA examination was inadequate, because the examiner did not offer an opinion as to the possible relationship between the Veteran's herbicide exposure and his gastric reflux.  Accordingly, the Board finds that the appeal should be remanded for another examination.  

Given the nature of the Veteran's claim and the lack of a clear medical opinion as to the etiology of his gastric reflux complaints, the Board finds that additional development is necessary.  38 C.F.R. § 3.159(c)(4)(i) (2013); see also, McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names and addresses of all medical care providers who treated him for gastric reflux since 2012.  Thereafter, the AMC should attempt to obtain all identified records and associate them with the claims file.  

2.  The Veteran should be scheduled for a VA gastroesophageal examination to determine the nature and, if feasible, etiology of any identified gastric reflux disorder.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  The examiner should provide a response to the following:  

Does the Veteran have a gastric reflux disorder at present?  If so, is it at least as likely as not that the identified disorder was manifested in, or is otherwise related to service, to include his conceded herbicide exposure?  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


